                                               Certificate Number: 17572-OHN-CC-031843165


                                                              17572-OHN-CC-031843165




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 1, 2018, at 6:06 o'clock AM PDT, Wilbur Withrow
received from Dollar Learning Foundation, Inc., an agency approved pursuant to
11 U.S.C. § 111 to provide credit counseling in the Northern District of Ohio, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 1, 2018                       By:      /s/Hector Colon


                                               Name: Hector Colon


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).




18-16605-jps     Doc 3     FILED 11/01/18      ENTERED 11/01/18 17:00:05               Page 1 of 1
